Citation Nr: 1216117	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  09-18 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for an adjustment disorder with mixed anxiety and depressed mood, evaluated as 30 percent disabling from January 12, 2007.

2.  Entitlement to an initial compensable rating for sexual dysfunction.

3.  Entitlement to service connection for a cardiac disorder other than hypertensive heart disease.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Coyle, Counsel

INTRODUCTION

The Veteran served on active duty from August 1973 to August 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2007 and July 2008 rating decisions by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

A hearing on these matters was held before the undersigned Veterans Law Judge on December 5, 2011.  A copy of the hearing transcript has been associated with the file.

A review of the claims folder shows that the Veteran had provided a VA Form 21-22 in December 2004, authorizing the Disabled American Veterans (DAV) to represent him before VA.  A November 2009 statement from the Veteran referenced the appointment of a private attorney; however, the referenced attorney never entered an appearance on the Veteran's behalf.   In August 2011, the Veteran provided a written statement indicating that he no longer wished to be represented by DAV.  During his December 2011 hearing, the Veteran indicated that his private attorney had withdrawn her representation.  Thus, in accord with the Veteran's expressed intent at the December 2011 hearing, he is representing himself in this appeal.

The claim of service connection for a cardiac disability will be characterized as including any heart disability other than hypertensive heart disease.  This is so because the Veteran is already service connected for hypertensive heart disease and has been awarded a 60 percent rating for its disabling manifestations.  References in the remand to the "heart" disease at issue should be taken to mean any heart disease other than hypertensive heart disease.  

(The decision below addresses the claims for higher initial ratings for service-connected psychiatric disorder and sexual dysfunction.  The question of entitlement to service connection for a cardiac disorder is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran has been awarded special monthly compensation on account of loss of use of a creative organ; he does not have penile deformity.  

2.  The Veteran's acquired psychiatric disorder is manifested by symptoms of depression, anxiety, irritability, angry outbursts, social isolation, difficulty with interpersonal relationships, paranoia, and obsessional behavior, with Global Assessment of Functioning (GAF) scores ranging from 45 to 58.  

3.  The psychiatric disorder is not currently manifested by occupational and social impairment due to symptoms such as obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; an inability to establish and maintain effective relationships; or symptoms on par with the level of severity contemplated by these criteria.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable schedular rating for sexual dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.115b, Diagnostic Code 7522 (2011).

2.  The criteria for an initial disability rating of 50 percent, but no higher, for an acquired psychiatric disorder, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7; 38 C.F.R. § 4.130, Diagnostic Code 9499-9434 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1)).

The Board finds that all notification action needed to make a decision has been accomplished regarding the rating claims.  Through a December 2008 notice letter, the Veteran was notified of the information and evidence needed to substantiate his claims for higher initial evaluations.  

Here, the Veteran is challenging the initial evaluations assigned following the grants of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  

The Board also finds that the identified notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand of these issues for further notification of how to substantiate the claims is not necessary. 

There is no indication that any additional action is needed to comply with the duty to assist in connection with these issues.  All identified and available post-service treatment records have been obtained and associated with the claims file.  The Veteran was provided VA examinations in connection with his claims, the reports of which are also of record.  The examination reports contain sufficient evidence by which to decide the claims; specifically, they address the current level of severity of the Veteran's service-connected acquired psychiatric disorder and erectile dysfunction.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

Ratings

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Because these appeals ensue from the Veteran's disagreement with the evaluations assigned in connection with original grants of service connection, the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, must be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

Sexual Dysfunction

The Veteran's sexual dysfunction has been rated as analogous to 38 C.F.R. § 4.115b, Diagnostic Code 7522 for deformity of the penis with erectile dysfunction.  A 20 percent evaluation is the only rating assignable under this Diagnostic Code.  (The RO has already awarded special monthly compensation based on loss of use of a creative organ by rating decision dated in July 2008. Consequently, the only remaining question is whether a compensable schedular rating may be assigned.)  As noted above, the Veteran is in receipt of a noncompensable evaluation for erectile dysfunction.  In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31. 

As the rating criteria reflect, to warrant a compensable rating, i.e., 20 percent, the Veteran must have penile deformity.  Indeed, the provisions of Diagnostic Code 7522 contemplate that a 20 percent rating will not be assigned without a deformity that is accompanied by loss of erectile power.  Loss of erectile power alone does not suffice for the award of the compensable schedular rating.  As noted above, the Veteran is in receipt of special monthly compensation for loss of use of a creative organ (erectile dysfunction) under 38 U.S.C.A. § 1114(k); see also 38 C.F.R. § 3.350(a).   

Here, the medical evidence of record, including a January 2009 VA examination, does not reflect any clinical finding of deformity.  Furthermore, the Board does not find that the clinical evidence demonstrates that service-connected disability was caused by or includes removal of half or more of the penis (Diagnostic Code 7520), removal of the glans penis (Diagnostic Code 7521), or absence or atrophy of testis (Diagnostic Codes 7523, 7524).  Consequently, the Board must conclude that the Veteran's erectile dysfunction is properly evaluated as a noncompensable disability under the schedular criteria.

Psychiatric Disorder

Service connection was granted for an adjustment disorder with mixed anxiety and depressed mood by rating decision dated in July 2008, and a 30 percent disability evaluation was assigned effective January 12, 2007.  According to the pertinent rating criteria, a 30 percent rating will be awarded with evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9499-9434. 

A 50 percent evaluation will be assigned with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic  attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract  thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation will be awarded with evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to  stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate  behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994).  A GAF score of 61 to 70 is reflective of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

The Veteran contends that the symptomatology associated with his service-connected psychiatric disorder is more severe than what is contemplated by the currently assigned 30 percent rating.  His assertions regarding psychiatric pathology involve matters capable of lay observation, and are deemed to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Such descriptions must, however, be considered in conjunction with the clinical evidence of record and the pertinent rating criteria.   

The Veteran has submitted numerous statements in support of his claim, describing symptoms of depression, anxiety, irritability, a lack of desire to care for himself, social isolation, and other psychiatric symptoms.  He has also outlined, in great detail, his beliefs that he is a lifelong victim of racial discrimination, both during service and after his discharge; that he was treated poorly by military officials during his period of active service; and that VA officials have discriminated against him and conspired to ensure that he does not receive benefits to which he believes he is entitled.  The Veteran also believes that there is a system by which VA physicians and other staff members are granted bonuses for denying claims.  

The Veteran has received little clinical treatment for his psychiatric disability; thus, the pertinent evidence consists primarily of VA examination reports.

On VA examination in June 2008, the Veteran reported depression, low energy, a lack of motivation, isolation, feelings of inadequacy, sleep impairment, and sexual dysfunction, as well as feelings of frustration in handling these issues and receiving treatment for them.  He also reported marital difficulty, difficulty maintaining friendships, and a lack of interest in previously enjoyed activities.  The Veteran was not employed as a result of cardiac and orthopedic condition; his psychiatric disorder was not noted as a factor in his inability to maintain employment.  On mental status examination, the Veteran was alert and oriented, with an appropriate speech and thought processes and good insight.  His affect was blunted.  His memory was intact.  He described "very vague auditory hallucinations" but did not elaborate further on them.  There were no visual hallucinations, or suicidal or homicidal ideation.  The diagnosis was adjustment disorder with mixed anxiety and depressed mood.  A GAF score of 58 was assigned, which is consistent with the examiner's characterization of the Veteran's symptoms as causing a "moderate" impairment of functioning.  

The Veteran underwent another VA examination in January 2009.  At that time, he reported insomnia, anxiety about finances, low energy, and lack of interest in previously enjoyed activities.  He did not like getting out of bed.  He felt hopeless and had a persistent feeling of despair.  He cried a few times a week.  He did not have suicidal ideation but had "frequent passive thoughts of death."  He had good relationships with his wife and daughter, and sometimes relied upon his wife to "coach" him through activities of daily living.  A mental status examination was essentially normal, with the exception of blunted affect.  A GAF score of 45, indicative of serious symptomatology, was assigned.  The examiner described the Veteran as "severely" impaired in social and occupational functioning.  

In May 2009, the Veteran reported to his VA primary care physician that he was extremely angry and frustrated with his treatment at VA facilities.  The clinician noted that the Veteran was almost in tears and that he requested to see a psychiatrist.  The Veteran was argumentative and "put words in [the clinician's] mouth multiple times."  

The Veteran reported for a clinical mental health consultation at a VA facility in December 2009.  He stated that he had "problems with the system."  His symptoms were essentially the same from those described on his previous VA examinations; however, he did note some previously unreported memory loss.  He denied panic attacks, delusions, or paranoia, although he did harbor a great deal of anger and frustration at VA.  On mental status examination, a depressed mood was noted; the evaluation was otherwise normal.  

The Veteran underwent another VA examination in February 2011.  He was angry and irritable during the interview, and felt that he had not received adequate care from VA.  He spoke about his views that the VA system was "crooked," and of his belief that a program existed whereby VA clinicians were paid bonuses for denying benefits.   He no longer received clinical treatment for his psychiatric disability from VA because he felt that his symptoms were "being twisted to fit the VA profile."  He reported ongoing problems with depression, with hopeless feelings and vague suicidal ideation with no plan or intent.  He felt inadequate and had low self-esteem.  He also reported periods of excessive anxiety or worry, stating that he "got excited," but "did not report full panic attacks."  He felt that his memory was declining.  He was often angry and irritable, although he had not been physically violent.  He slept 3-4 hours on average each night and had trouble falling asleep and staying asleep.  He had no close friends, preferring to remain with family members.  He had a lack of motivation and a lack of interest in previously pleasurable activities.  He spent his time "sitting and thinking," or taking objects apart to see how they worked.  He skipped basic hygiene tasks 1 to 2 days per week.  

Mental status examination showed no evidence of impaired speech, memory or thought processes, although the examiner did note that the Veteran "refused to do basic mental status examination tasks."  The Veteran denied hallucinations and delusions, as well as suicidal/homicidal ideation.  The examiner diagnosed a mood disorder and assigned a GAF score of 52, indicative of moderate symptomatology.  She found that the Veteran's overall impairment as a result of his psychiatric symptoms was moderate.  

During his March 2012 hearing, the Veteran reported that he often felt "edgy" and spoke impulsively, sometimes using vulgar language.  He did not have many friends and preferred to isolate at home. He also lacked motivation to complete tasks around the home.  

Since January 12, 2007, the effective date of the award of service connection for a psychiatric disorder, the evidence of record has shown anxiety, irritability and depression, angry outbursts, difficulty sleeping due to anxiety, occasional anxiety attacks, and social isolation.  The Veteran's statements and behavior also reflect a degree of paranoia and obsessive behavior with respect to his perceptions of discriminatory treatment by VA.  His symptoms are limiting, as evidenced by the assignment of a GAF score of 45 in January 2009.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994).  However, the other GAF scores of 52 and 58 suggest that the Veteran's symptomatology is in the mild to moderate range.  Although he has a need to isolate, he does have a good relationship with his wife and daughter.  He is not employed, but the record reflects that his psychiatric symptoms played a limited role, if any, in his inability to maintain employment.  Although he often asks for his wife's assistance, the Veteran can function independently, and his activities of daily living are not affected.  Nevertheless, he experiences moderate to severe impairment as a result of anxiety, social isolation, irritability and perceptions of discriminatory treatment.  Consequently, the Board finds that the Veteran is entitled to a disability rating of 50 percent, but no higher, for service-connected psychiatric disability, effective January 12, 2007.  38 C.F.R. § 4.130, Diagnostic Code 9499-9434.  

The evidence has shown that the Veteran's flow of speech is appropriate.  He has also been noted to be able to maintain personal hygiene.  His thought processes are relevant and goal-directed.  There are no persistent hallucinations or delusions; nor was there significant suicidal or homicidal ideation.  The Veteran has complained of memory loss, but his memory has been noted to be grossly intact on examination.  Although the Veteran has submitted a significant number of lengthy statements concerning his views on his treatment by VA staff and perceived VA policies, these do not rise to the level of excessive paranoia or obsessional rituals which interfere with his routine activities.  The Veteran's reports of suicidal ideation have been vague, with no intent or plan.  There is no evidence of panic attacks.  Although the Veteran has admitted to verbal outbursts, these confrontations have not become physical.  Accordingly, a rating in excess of 50 percent for an acquired psychiatric disorder is not warranted.

The disability picture for sexual dysfunction and acquired psychiatric disorder is not so exceptional or unusual as to warrant a referral for an evaluation on an extraschedular basis.  Although the Veteran is currently unemployed, the ratings described above appropriately address occupational impairment.  Further, there is no competent evidence that these disabilities have resulted in frequent hospitalizations.  The Veteran's symptoms are those specifically contemplated by the schedular criteria.  The Board therefore concludes that referral for consideration of extraschedular evaluation under 38 C.F.R. § 3.321 is not appropriate.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board has also considered whether staged ratings might be warranted for either disability during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  However, the evidence demonstrates that the manifestations of the Veteran's erectile dysfunction have not warranted a compensable rating, and manifestations of the service-connected psychiatric disorder have not warranted a rating in excess of 50 percent at any time since the effective date of service connection. 


ORDER

An initial rating of 50 percent for adjustment disorder with mixed anxiety and depressed mood is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an initial compensable rating for erectile dysfunction is denied.  


REMAND

The Veteran's service treatment records from his period of service from 1973 to 1976 have not been included in the claims folder.  In October 2008, the RO issued a formal finding on the unavailability of the Veteran's service treatment records, but made little effort to assist the Veteran in reconstructing his file.  Specifically, the Veteran was not asked to provide NA Form 13055, which is used to reconstruct missing service treatment records.  Upon remand, additional measures should be taken in an attempt to find or reconstruct the Veteran's service treatment records and to assist in the development of his claim.

The Veteran underwent VA heart examinations in January 2009 and March 2010.  Coronary artery disease was diagnosed after both examinations; however, neither examiner provided an opinion as to the onset or cause of the disorder.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The matter must therefore be referred to the March 2010 examiner, if available, for clarification of his opinion.  

The Veteran has received treatment for cardiac disability from a private physician, Dr. M.J.K.  The most recent records from Dr. K. are dated October 2009; however, during his March 2012 hearing, the Veteran implied that he is still receiving treatment from Dr. K.  Because these records may be of use in deciding the claim, they should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the Board notes that post-service treatment records from the Columbia (South Carolina) VA Medical Center (VAMC), the Charleston (South Carolina) VAMC, and associated VA Community Based Outpatient Clinics (CBOCs) have been obtained.  The most recent records from these facilities are dated June 2010.  It appears that the Veteran receives regular treatment from these facilities.  Thus, updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and/or any other appropriate agency and request that the Veteran's service personnel records be provided for inclusion with the claims folder.  

2.  Request that the Veteran complete NA Form 13055, Request for Information Needed to Reconstruct Medical Data.  He should provide as much detail as he can about his active duty military service from 1973 to 1976.  He should include his full unit designation, the name and location of any facility where he was treated for cardiac symptoms, the dates and length of his treatment, and any other information that may assist VA in locating relevant medical records.  

Once the information is received, forward it to the NPRC and/or the U.S. Army Joint Services Records Research Center so that a search of alternative sources can be undertaken.  If the Veteran is able to identify any facilities at which he was treated for symptoms of a cardiac disorder, a request should also be made of those facilities for any records of his treatment.

3.  After obtaining any necessary authorization from the Veteran, contact Dr. K. and request that all records of his treatment of the Veteran for a cardiac disorder since October 2009 be provided for inclusion in the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.

4.  Contact the Columbia VAMC, the Charleston VAMC, and associated CBOCs, and request that all records of the Veteran's treatment at those facilities since June 2010 be provided for inclusion with the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

5.  After the aforementioned development has been completed, return the claims folder to the March 2010 VA examiner, if available, for review.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any heart disease, including coronary artery disease, had its onset during his period of active service, or, alternatively, whether it was caused or made worse by a service-connected disability, including already service-connected hypertension or hypertensive heart disease.  The examiner must provide specific reasons and bases for any opinion rendered.  The examiner should set forth the medical reasons for accepting or rejecting any statements regarding continuity of symptoms since the Veteran's period of military service.

If the examiner determines that he cannot provide an opinion on the issues without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

(If the 2010 examiner is no longer available, another examination should be scheduled and the examiner should be asked to address the questions set forth above.)

6.  After the above has been completed, readjudicate the issue, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the claim continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


